Citation Nr: 1022066	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-06 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1971 to 
December 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In connection with this appeal, the Veteran provided 
testimony before a Decision Review Officer (DRO) in December 
2005.  A transcript of that hearing has been associated with 
the claims files.

In connection with this appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in February 2010.  A transcript of the hearing is associated 
with the claims file.

This case was previously before the Board in September 2009, 
at which time it was remanded for additional development.  
The case has now been returned to the Board for further 
appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for a hip disability and a psychiatric 
disorder are decided.

At the outset the Board notes that in light of the evidence 
of record which shows that the Veteran has been diagnosed 
with several different psychiatric disorders, the Board will 
construe the Veteran's claim as one for service connection 
for a psychiatric disorder, to include PTSD.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In an October 2003 PTSD stressor statement, the Veteran 
reported that while he was stationed at Ft. Bragg there was a 
robbery that was committed on post.  He reported that while 
the military police officers were in pursuit of the suspects, 
one of the military police officers was shot and killed.  The 
Veteran was not on duty that day, but reported that since 
that time he feared going on duty because he was afraid he 
would get injured or even killed.  In support of this 
stressor, the Veteran submitted a November 1972 newspaper 
article which detailed the event as described by the Veteran. 

In his October 2003 stressor statement, the Veteran also 
described several incidents while he was sent to work joint 
patrol with the local police departments off base.  He 
reported that he was called to a scene where a man had a 
severe wound in his arm.  He said that there was blood 
everywhere and that he was forced to subdue and restrain the 
man while he was getting medical attention at the hospital.  
The Veteran reported that he also witnessed police brutality 
against a member of the United States Marine Corps and that 
he witnessed a police officer kill a dog while serving joint 
patrol duty.  

In support of these stressors VA received an April 2005 
statement from the Deputy Provost Marshal (DPM) at Ft. Bragg.  
In his statement, the DPM reported that members of the 118th 
military police company at Ft. Bragg routinely performed 
walking patrol duties as a member of a joint law enforcement 
team during the 1970's.  The DPM reported that this had been 
a joint effort to patrol an area to help combat prostitution, 
drug use, and other disturbances.  He reported that the 
Veteran would have performed this duty on a reoccurring basis 
and that in the performance of this duty the Veteran would 
have been at risk of contracting communicable diseases due to 
their dealing with prostitutes and drug users and that he 
would have been at risk of sustaining injury due to the 
frequency of "bar fights" they had to quell. 

A review of the Veteran's service personnel records (SPRs) 
shows that after he completed airborne training, he was 
stationed at Ft. Bragg in May 1972 as a military police 
officer.  The Veteran remained at that post until his 
separation from active service in December 1974.  

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Detailed corroboration of physical proximity to, or firsthand 
knowledge of, the alleged stressor is not required in order 
to establish that the stressors actually occurred.  Pentecost 
v. Principi, 17 Vet. App. 149 (2003).  

The existence of an event alleged as a "stressor" that 
caused PTSD, although not the adequacy of the event to cause 
PTSD, is an adjudicative, not a medical, determination.  
Zarycki, 6 Vet. App. at 97-98.   However, the sufficiency of 
the stressor is a medical determination, and adjudicators may 
not render a determination on this point without independent 
medical evidence.  West (Carlton), 7 Vet. App. 70. 

The Board finds that the Veteran's stressors described above 
occurred as he described him.  The supporting newspaper 
article and DPM statement are sufficient corroborating 
evidence that the Veteran's stressor's occurred.  Therefore, 
the Board concedes the stressors and leaves it to the medical 
professionals to determine whether the Veteran has a 
psychiatric disorder as a result of the claimed stressful 
events.

Of record are numerous VA Medical Center treatment notes.  A 
review of these records shows that during the course of his 
mental health treatment at the VA Medical Center, the Veteran 
has been diagnosed with several different psychiatric 
disorders; to include PTSD, major depressive disorder, 
anxiety disorder, panic disorder, and a personality disorder.   
Additionally, the Veteran has consistently reported that he 
has experienced mental health symptoms since his time on 
active duty.

The Board notes that the Veteran is competent to report when 
he first experienced mental health symptoms and that they 
have continued since his separation from active service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  Moreover, the Board finds the Veteran 
to be credible.

In light of the Veteran's claims that he first started to 
experience mental health symptoms during active duty, the 
PTSD stressors which have been conceded by the Board, the and 
medical evidence showing that the Veteran has in fact been 
diagnosed with several psychiatric disorders since service; 
the Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently psychiatric disorder, to include PTSD.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claimed bilateral hip 
disability, the Board notes that on his October 2003 claim 
form the Veteran indicated that his hip pain may be a result 
of his back disability.  During the course of the claim, the 
Veteran was granted entitlement to service connection for 
degenerative joint disease of the lumbar spine.  

A review of the medical records shows that the Veteran 
consistently complains of hip pain and is seen at the VA 
Medical Center pain clinic for management of his chronic 
pain.  

In January 2007, the Veteran was afforded a VA examination.  
At that time the VA examiner diagnosed the Veteran with 
bilateral hip strain.  The examiner reported that X-rays 
taken of the Veteran's hips were normal and so his bilateral 
hip strain was not likely a result of parachuting in service.  

Additionally, the Board notes that service connection may be 
granted for disability that is proximately due to or the 
result of service-connected disability.  38 C.F.R. 
§ 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The Board notes that a determination as to whether the 
Veteran's bilateral hip strain and subsequent pain could be 
caused or chronically worsened by his service-connected 
lumbar spine disability has not been made.

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently present bilateral hip disability, to include 
whether it is caused or chronically worsened by any service-
connected disability.

Additionally, current VA Medical Center treatment records 
should be obtained before a decision is rendered in this 
case.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If 
it is unable to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.	Then, the Veteran should be afforded a 
VA examination by a psychiatrist or a 
psychologist in order to determine the 
nature and etiology of any currently 
present psychiatric condition, to 
include PTSD.  The claims files must be 
made available to and reviewed by the 
examiner.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any currently 
present acquired psychiatric condition, 
to include PTSD, is etiologically 
related to the Veteran's active 
service, to include the stressors 
discussed above.

The rationale for all opinions 
expressed must be provided.

3.	The Veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present hip disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Any 
indicated studies, to include X-rays, 
should be performed.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any currently 
present hip disability was caused or 
chronically worsened by any of the 
Veteran's service-connected 
disabilities.

The supporting rationale for all 
opinions expressed must be provided.

4.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
hip disability and of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, based on all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


